DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 29 January 2020 has been entered.  After entry of the amendment claims 1-20 are currently pending in the application.

Specification
The substitute specification submitted on 29 January 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulabani et al (US Patent Application Publication No. US 2015/0336848 A1).
The reference teaches, in the claims, a cement grinding aid comprising: an alkanolamine compound that is a primary alkanolamine compound, a secondary alkanolamine compound, or a mixture thereof; and a glycol.  The secondary alkanolamine compound comprises at least one C2-C8 hydroxyalkyl group and includes diethanolamine, diisopropanolamine, diisobutanolamine, and mixtures thereof.  The  glycol comprises a polyakylene glycol such as monoethylene glycol, diethylene glycol, triethylene glycol, polyethylene glycol, monopropylene glycol, dipropylene glycol, tripropylene glycol or a mixture thereof.  Claim 9 recites a cement mix comprising: 
The instant claims are met by the reference.
As for claim 1, the reference teaches an alkanolamine such as a secondary alkanolamine which meets the dialkanolamine recited in the claim.  The glycol meets the polyol compound in recited in the claim.  The cement clinker, gypsum and fillers meets the hydraulic composition or constituent thereof.  Accordingly, the reference teaches a method of additive an additive comprising a dialkanolamine and a polyol to a hydraulic composition or constituent thereof.  While the reference does not recite that the addition prevents the formation of rust-colored stains at the surface of the hydraulic composition, as the method is the same it is believed that this result would be achieved.  While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).  The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.

As for claim 3, the reference teaches diethanolamine and diisopropanolamine which possess 4 and 6 carbon atoms respectively.
As for claim 4, the reference teaches diisopropanolamine.
As for claim 5, the reference teaches a glycol such as diethylene glycol which is an example of a diol and triethylene glycol which is an example of a triol.
As for claim 6, the reference teaches an alkylene glycol such as monoethylene glycol.
As for claim 7, this claim is met as no triisopropanolamine is present in the composition.
As for claim 8, the reference teaches the formation of a cement mix, which is a hydraulic binder.
As for claim 10, the reference teaches the formation of a cement mix, which is a hydraulic binder.
As for claim 11, the reference teaches a glycol such as diethylene glycol which is an example of a diol and triethylene glycol which is an example of a triol.
As for claim 12, the reference teaches diisopropanolamine which possess 6 carbon atoms.
As for claim 13, the glycols of the reference meet this limitation.
As for claim 14, this claim is met as no triisopropanolamine is present in the composition.
As for claim 17, the reference teaches diethanolamine and diisopropanolamine which possess 4 and 6 carbon atoms respectively.

As for claim 19, the reference teaches diisopropanolamine.
As for claim 20, the reference teaches a glycol such as diethylene glycol which is an example of a diol and triethylene glycol which is an example of a triol.

Claims 1-3, 5, 7-8, 10-11, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/066192 A1.
The reference in Table 1, a composition comprising:

    PNG
    media_image1.png
    172
    639
    media_image1.png
    Greyscale

The composition is added to a mortar mix (see Table 2).
The instant claims are met by the reference.
As for claim 1, the diethanolamine meets the dialkanolamine.  The glycerol meets the polyol compound.  The mortar mix meets the hydraulic binder.  Accordingly, the reference teaches a method of additive an additive comprising a dialkanolamine and a polyol to a hydraulic composition or constituent thereof.  While the reference does not recite that the addition prevents the formation of rust-colored stains at the surface of the hydraulic composition, as the method is the same it is believed that this result would be achieved.  While the references do not show a specific recognition of that result, its discovery by appellants is old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).  The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.
As for claim 2, the diethanolamine possesses the recited formula.
As for claim 3, the reference teaches diethanolamine which possess 4 carbon atoms.
As for claim 5, the glycerol is an example of a triol.
As for claim 7, no triisopropanolamine needs to be present.
As for claim 8, the reference teaches cement (a hydraulic binder).
As for claim 10, the reference teaches cement.
As for claim 11, the glycerol is an example of a triol.
As for claim 14, the composition may be free of triisopropanolamine.
As for claim 17, the reference teaches diethanolamine which possess 4 carbon atoms.
As for claim 20, the glycerol is an example of a triol.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gulabani et al (US Patent Application Publication No. US 2015/0336848 A1).
The reference was discussed previously, above.  Further, the reference teaches that 
40% to 70% of the alkanolamine compound, from 25% to 50% of the glycol, and from 0% to 55% of water.  The reference further teaches the formation of a cement mix comprising from 60% to 90% of the cement clinker, from 3.0% to 10.0% of the gypsum, from 0% to 36% of one or more fillers, and from 0.01% to 0.1% of the grinding aid composition, each by weight based on the total weight of the cement mix.
The instant claims are obvious over the reference.
As for claims 9 and 15-16, based on the amounts of the components, the amounts overlap the claimed amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/066192 A1.
The reference was discussed previously, above.  Further, the reference teaches, in the examples various amounts of the accelerator that is added to the mortar mix.
As for claims 9 and 15-16, based on the amounts of the components, the amounts overlap the claimed amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Duplicate Claims
Claim 11 is a duplicate of claim 5.
Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 15, 2022